EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donn Harms on 08/13/2021. 

The application has been amended as follows: 
	Cancel claims 2-3, 6-11. 


Drawings

The drawings were received on 08/06/2021.  These drawings are accepted.

Claim Objections

Previous claim objections are withdrawn. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding amended claim 1, the second embodiment of Stepniewski US 5131701 does not teach the use of a wedge portion with a first planar surface contacting with an end wall of a sliding door. Rather, the wedge portion is taught by the first embodiment of Stepniewski however, to use the wedge portion for the sliding door would render the device of Stepniewski unusable.  The purpose of replacing the wedge portion with the plate 22 and nonskid pad 38 is to have gripping contact with the edge of the sliding 82. Although there is art that teaches a portion (some of these references also teach a wedge within a gap located in-between the sliding door and a window (see Janeway US 5620215, Briffa US 5540467, Anderson US 5431461, Brown US 10683686), none of these references teach the other limitations of claim 1 (Specifically, the pivoting engagement of the body and its ability to pivot between a first position and a second position, as well as a handle extending from said body as well as the connector as disclosed.).  To modify the Stepniewski reference, which does teach this pivoting engagement, would destroy the reference as Stepniewski itself replaces the wedge portion in order to use the device on with a sliding door. Furthermore, the above references – specifically Andersen and Janeway, although teach a wedge portion, does not teach the rest of claim 4 wherein the wedge portion extends from the first end of the connector and that the connector has a first planar surface adjacent said wedge portion that contacts an end wall of the sliding door. Andersen’s wedge portion is 122 (fig,6), however, if 128 is considered the connector, it does not contact the sliding door as disclosed in claim 4. In Janeway, although 19 can be considered the connector and the wedge portion is 31, 19 does not contact a first end wall of said sliding door (47). Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675





/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 13, 2021